                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:20-cv-00217-BO

 SHANNON PARKER, on behalf of herself           )
 and all others similarly situated,             )
                                                )
        Plaintiff                               )
                                                )    NOTICE OF SPECIAL APPEARANCE
                                                )
                                                )
                                                )
                v.                              )
                                                )
 K&L ENTERTAINMENT, INC. d/b/a THE              )
 GENTLEMEN’S PLAYHOUSE

 And

 KRISHAN LAL,

       Defendants.

 ____________________________________


       Please take notice that the undersigned Gregg C. Greenberg, Esq. and the law firm Zipin,

Amster & Greenberg, LLC, hereby enters a notice of special appearance as counsel for Shannon

Parker in the above-captioned matter, in association with Local Civil Rule 83.1(d) counsel, Jason

S. Chestnut.

       I certify that I will submit any document to Local Civil Rule 83.1(d) counsel for review

prior to filing the document with the court.




          Case 5:20-cv-00217-BO Document 25 Filed 11/04/20 Page 1 of 2
                                                   /s/ Gregg C. Greenberg
                                                   Gregg C. Greenberg
                                                   ZIPIN, AMSTER, & GREENBERG, LLC
                                                   8757 Georgia Avenue, Suite 400
                                                   Silver Spring, Maryland 20910
                                                   (301) 587-9373 (ph)
                                                   GGreenberg@ZAGfirm.com
                                                   Virginia Bar. No. 79610
                                                   Attorney for Plaintiff


                                                   /s/ Jason S. Chestnut
                                                   Jason S. Chestnut
                                                   GIBBONS LEIS, PLLC
                                                   14045 Ballantyne Corporate Pl. Ste. 325
                                                   Charlotte, NC 28277
                                                   Phone: (704) 612-0038
                                                   Fax: (704) 612-0038
                                                   jason@gibbonsleis.com
                                                   N.C. Bar. No. 52066
                                                   Local Civil Rule 83.1(d)

                                                   Counsel for Plaintiff

                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 4, 2020, I electronically filed the foregoing NOTICE

OF SPECIAL APPEARANCE with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to all counsel of record.



                                                   /s/ Gregg C. Greenberg
                                                       Gregg C. Greenberg




                                                  2

           Case 5:20-cv-00217-BO Document 25 Filed 11/04/20 Page 2 of 2
